           Case 4:19-cv-00860-KGB Document 6 Filed 01/22/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

SAM KINNEY, III                                                                           PLAINTIFF

v.                                 Case No. 4:19-cv-00860-KGB

POPE, et al.                                                                          DEFENDANTS

                                             JUDGMENT

         Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Sam Kinney, III’s complaint is dismissed without prejudice (Dkt. No. 1). The relief sought is

denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

taken from the Order and Judgment dismissing this action is considered frivolous and not in good

faith.

         So adjudged this 22nd day of January, 2021.




                                                                Kristine G. Baker
                                                                United States District Judge
